Case: 10-60569     Document: 00511527692         Page: 1     Date Filed: 07/01/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 1, 2011
                                     No. 10-60569
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

TOMMY WHITE, SR.,

                                                  Plaintiff-Appellant

v.

GEO GROUP, INC., JESSIE J. STREETER, Warden, individually and in his
official capacity; MARK E. BOURLAND, Chief of Security, individually and in
his official capacity; UNKNOWN THORNTON, Captain, individually and in his
official capacity; UNKNOWN HALLMARK, Lieutenant, individually and in his
official capacity; UNKNOWN THOMAS, Captain, individually and in his official
capacity; UNKNOWN BERRY, Captain, individually and in his official capacity;
UNKNOWN WORTHLEY, Sergeant, individually and in his official capacity;
APRIL WHITEHEAD, Officer, individually and in her official capacity;
UNKNOWN BEVERLY, Nurse, individually and in her official capacity,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 3:08-CV-119


Before HIGGINBOTHAM, SMITH, and HAYNES, Circuit Judges.
PER CURIAM:*




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-60569       Document: 00511527692         Page: 2     Date Filed: 07/01/2011

                                       No. 10-60569

       Tommy White, Sr., Mississippi prisoner # M1572, appeals from the district
court’s dismissal of his 42 U.S.C. § 1983 complaint for failure to exhaust
administrative remedies. This court must examine the basis of its jurisdiction,
sua sponte, if necessary. Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987).
“[T]he timely filing of a notice of appeal in a civil case is a jurisdictional
requirement [and courts have] no authority to create equitable exceptions to
jurisdictional requirements.” Bowles v. Russell, 551 U.S. 205, 214 (2007). Under
Federal Rule of Appellate Procedure 4(a)(1)(A), a notice of appeal in a civil case
must be filed within 30 days after the judgment or order being appealed is
entered.
       Here, the district court’s order and final judgment dismissing the case was
signed February 5, 2010. White subsequently filed two motions attacking this
order, each expressing the same grounds for disagreeing.                    Even liberally
construing these motions as Rule 59 or 60 motions, the appeal is still untimely.
The district court entered an order denying the “motion for reconsideration”1 on
April 8, 2010, but White’s appeal was dated more than thirty days later on
June 24, 2010, and filed on June 29, 2010. Accordingly, we lack jurisdiction over
his appeal and it must be dismissed.
       APPEAL DISMISSED; REQUEST FOR APPOINTMENT OF COUNSEL
DENIED.




       1
         Although the district court’s order referred only to one motion, and White filed two,
because both attacked the original order on the same grounds, the district court did not err
in essentially treating the two as one. See United States v. Oliver, 630 F.3d 397, 404 & n.3
(5th Cir. 2011).

                                              2